     Case 2:20-cv-00165-KJM-CKD Document 30 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10

11                                             No. 2:16-cv-01093 KJM CKD
      AUTOTEK, INC. and CHRISTOPHER
12    LULL,
13                  Plaintiffs,
14           v.
15

16    COUNTY OF SACRAMENTO, et al.,

17
                    Defendants.
18
     ___________________________________
19                                             Nos. 2:20-CV-00165 KJM-CKD PS
     LULL,
20                                                 2:20-CV-01645 KJM-KJN PS
                    Plaintiff,
21                                                 2:20-CV-01646 JAM-CKD PS
             v.
22
     COUNTY OF SACRAMENTO,
23
                    Defendant.
24                                                 RELATED CASE ORDER
25

26

27

28
                                               1
     Case 2:20-cv-00165-KJM-CKD Document 30 Filed 09/30/20 Page 2 of 2

 1                  Examination of the above-captioned actions reveals that they are related within the
 2   meaning of Local Rule 123(a). Here, “actions involve similar questions of fact and the same
 3   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
 4   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
 5   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 6   likely to be convenient for the parties.
 7                  The parties should be aware that relating cases under Rule 123 causes the actions
 8   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 9   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
10   assigned.
11                  As a result, it is hereby ORDERED that 2:20-CV-01645 KJM-KJN PS
12   is reassigned from Magistrate Judge Kendall J. Newman to Magistrate Judge Carolyn K.
13   Delaney. Henceforth, the caption on documents filed in the reassigned case shall be shown as:
14   2:20-CV-01645 KJM-CKD PS.
15                  It is further ORDERED that 2:20-CV-01646 JAM-CKD PS is reassigned from
16   Judge John A. Mendez to the undersigned. Henceforth, the caption on documents filed in the
17   reassigned case shall be shown as: 2:20-CV-01646 KJM-CKD PS.
18                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
19   the assignment of civil cases to compensate for this reassignment.
20                  IT IS SO ORDERED.
21   DATED: September 30, 2020.
22

23

24

25

26

27

28
                                                         2
